UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6501


HERSCHEL W. VICK EL, a/k/a Herschel W. Vick,

                    Plaintiff - Appellant,

             v.

OFFICER EDWARD CARMEAN; CHIEF ARNOLD DOWNING,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:15-cv-03355-GLR)


Submitted: August 31, 2018                                  Decided: September 11, 2018


Before DIAZ and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Herschel W. Vick El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Herschel W. Vick El appeals the district court’s order granting Appellees’ motion

for summary judgment in his 42 U.S.C. § 1983 (2012) action. The district court held that

Vick El’s excessive force claim against Officer Carmean was barred by Heck v.

Humphrey, 512 U.S. 477, 485-87 (1994), because a judgment in his favor would

necessarily imply that his previous criminal conviction for resisting arrest was invalid.

       On appeal, Appellees concede that, after the reversal of Vick El’s state court

conviction for resisting arrest, the Heck doctrine is inapplicable. Because Vick El’s

charge remains pending on the Maryland state court’s stet docket, we find that abstention

was warranted under Younger v. Harris, 401 U.S. 37, 43-45 (1971). See Traverso v.

Penn, 874 F.2d 209, 212-13 (4th Cir. 1989). Accordingly, we vacate the summary

judgment entered by the district court and remand for entry of an order staying further

proceedings pending the ultimate termination of Maryland’s state prosecution of Vick El

for resisting arrest.   This stay shall include any relevant state collateral review

proceedings, whether by adjudication on the merits or by a decision of the state at any

point to abandon or forego the prosecution. We grant Vick El leave to proceed in forma

pauperis and deny Appellees’ motion to strike Vick El’s informal brief. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             2